Title: To George Washington from Major General Stirling, 20 March 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


Dear Sir
March 20: 1779.
I have had the feild Officers of the Militia of the Counties of Somerset and Middlesex with me Yesterday & this day and have Setled with them their posts to Assemble at in Case of Alarm as in paper No. l. enclosed, and propose to write to the Officers of the Other Counties If your Excely approves of it. I have also Consulted them on the Most proper Method & places for Signals and have agreed on the first Eight in paper No. 2. If your Excellency approves of these being errected, the Adjutant Genl May tomorrow Morning give the Necessary Orders—pointed out in paper No. 3. I shall be at head Quarters tomorrow & in the Meantime—will Instruct the Guides Necessary to Shew the places to the parties I am your Excellency’s Most Humble Servant
Stirling,
